United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1932
                                    ___________

United States of America,                *
                                         *
               Appellee,                 * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Isaac Smith,                             * [UNPUBLISHED]
                                         *
               Appellant.                *
                                    ___________

                              Submitted: April 14, 2010
                                 Filed: April 23, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Isaac Smith appeals the order of the District Court,1 which committed him
pursuant to 18 U.S.C. § 4245 to the custody of the United States Attorney General for
hospitalization and treatment in a suitable facility until he no longer needed treatment
or his prison sentence expired, whichever occurred first. Because Smith’s challenge
to the commitment order has been mooted by his recent release upon completion of


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
his sentence, we dismiss this appeal. See 8th Cir. R. 47A(a). We also grant counsel’s
pending motion to withdraw.
                       ______________________________




                                         -2-